White, J.
Appellant, Moses Proffit, was indicted by the grand jury of Harrison County on November 28, 1877, for the murder of one George Willis, alleged to have been committed by the accused on October 1, 1874.
*60The trial, which concluded on December 21,1877, resulted' in defendant’s conviction of murder in the second degree, with his punishment assessed at twenty years’ confinement in the penitentiary, and judgment was rendered accordingly.
The case seems to have been tried with more than ordinary care- and ability, and a most thorough examination of the record convinces us that the errors complained of are not maintainable. A principal ground of complaint is the refusal of the court to give in charge to the jury the special instructions asked by defendant. It is not necessary that we should discuss these instructions. Suffice it to say that the general charge, as given, covered all the different phases in which the case could be legitimately considered in the light of the evidence, and presented the law applicable thereto in a most clear, forcible, and able manner, and certainly with great fairness for the defendant. Such of the special instructions as were not embraced in the charge were, in our opinion, not a part of the law of the case, or were not warranted by the facts proven. The court, therefore, did not err in refusing to give them.
The defendant appears to have had a fair and impartial trial, and there is a sufficiency of evidence to sustain the verdict and judgment. The judgment is, therefore, affirmed.

Affirmed.